Judge Simpson
delivered the opinion of the court.
The testator, James Eubank,, devised to his wife a negro woman named Teny and her increase, and a boy named Isom, for and during her natural life; and at her death the boy Isom was to go to his son James, and Teny to the children of his daughter, Margaret Ray. The increase of Teny was to be divided between the devisees in remainder—one-half was to belong to James, and the other half to Margaret’s children.
The testator, by a subsequent clause in his will', devised to the children of his daughter Margaret the plantation on which their mother lived, and two black girls named Maria and Milly Ann, and then devised a life estate to their mother, in the following language:. “The land and slaves herein willed to the ‘ children of my daughter, Margaret Ray, it is here- ‘ unprovided and especially devised shall be and re- ‘ main for the use and benefit of my said daughter, < Margaret Ray, for and during her natural life.”
Margaret Ray claims a life estate under this devise not only in. the slaves Maria and Milly Ann, but also in Teny,.and that part of her increase which was devised to her children after the death of the testator’s widow.
To sustain this claim, it is contended'that the words “herein willed to the children of my daughter, Margaret Ray,” referred to all the slaves devised to them in any part of the will, and gave their mother a life estate, not only in the slaves mentioned in that clause of the will, but also> in. those in which, her. children *402under the clause first mentioned had but an estate in remainder.
1. A testator in one clause of his will devised to his wife a life estate in a negro man and a woman, and at his wife’s death the negro woman and her increase to go to the children of his daughter, M. R., and his son James, in equal portions. In a su bsequend clause he devised other slaves to the children of his daughter, M. R.—a plantation and two negroes, Maria and Milly Ann —and then gave a life estate to their mother, M. R., in these words: “The land and slaves herein willed to my daughter M. R., it is herein provided and specially devised, shall be and remain for the use and benefit of my said daughter M. R. for and during her natural life.’ Held, that M.R. was not entitled to a life estate in the slaves named in the first clause of the will in which he had given his wife a life estate, but only to those named in the latter clause, and applied to no others.
We do not think the will of the testator is susceptible of such a construction, without doing violence both to the language used by him and his obvious meaning and intention.
The land and slaves “herein willed” evidently referred to the land and slaves just mentioned and devised in that clause of the will to the children of Margaret Ray. By the word “herein” the testator did not intend to refer to the whole will, but only to that clause of it in which the word was used, and to the property therein devised. This is made perfectly manifest by the description of the property in which his daughter was to have a life estate. It was the land and slaves “herein” willed to her children. And as the testator had, in the same clause, willed to them the tract of land on which she lived, and the two slaves Maria and Milly Ann, they were evidently the land and slaves “herein willed” to them, to which he referred.
The testator had given the slave Teny and her increase to his wife during her life, and he could not have intended, in making a provision for his daughter merely during her life, to'have devised the same slave to her. Such a devise might not have been of any benefit to her, as she might have died before her mother. He therefore gave her children an estate in remainder in the slave and her increase, after the death of his wife, and also gave to them a like estate in the slaves he devised to his daughter.
We consider the two devises as distinct and independent, and wholly unconnected with each’other. The last one has no reference to the first, and consequently Margaret Ray did not acquire any right, under the will, to Teny and her increase.
She has, however, had the possession of these slaves for twelve or fifteen years, claiming to have a life estate in them under the will, and only recognizing the right of her children to them after her death.
2. “The possession of a tenant for life is not adverse to the devise in remainder, because consistent with his right, and does not deprive him of anything to which he is entitled;” but so far as the life estate is claimed it is adverse to the remainder-man and all others, and five years possession gives right to the extent of the i n t e r c st claimed, and no more.
3. The interest of tenant in remainder in slaves is liable to sale, under execution, but slaves should be sold separately, and be present that they may be seen by the bidders.
*403Can she avail herself of this possession to defeat a recovery against her by her children during her lifetime, or has her possession been of such a character as to deprive her of the right to rely on the • statute of limitations against them? The possession of a tenant for life is not adverse to the devisee in remainder, because it is entirely consistent with his right, and does not deprive him of anything to which he is entitled. But so far as the life estate is concerned the possession of the tenant for life is adverse to the remainder-man, as well as to all other persons. Here the mother has claimed a life estate in the slaves against the right of her children. She admits their right to them after her death, but denies it during her life Her possession was amicable so far as their right is recognized by her, but it was adverse so far as she denies and holds in opposition to it. Five years adverse possession vests her with a right to the extent of the interest she claims in the slaves. If she had held and claimed them absolutely as her own property for five years, the right of her children to any interest in them would have been barred. As she has held and claimed a life estate in them for more than five years before this action was commenced, their right to them during her life is barred. Their cause of action accrued when she took them into her possession and claimed to have a life estate in them. She thereby denied their right to them during her life, and the statute immediately commenced running against their claim. Her admission that they wrnre entitled to them after her death did not operate to prevent the running of the statute against their right to them during her life, but only saved from its operation their right to them after her death.
Margaret Ray has therefore acquired, by her adverse possession, an estate lor life in Teny and that part of her increase which was devised to her children.
The only remaining question to be considered is the validity of the sheriff’s sale of the plaintiff’s in*404terest in the slaves devised. The only interest he had was an estate in remainder. It is well settled that such an interest is liable to execution. But we are of the opinion that the sale was not legally made, and that the manner in which it was conducted, the great sacrifice of the property sold, and all the circumstances attending the levy and sale, justify the conclusion that it was collusive; and being against conscience it should be set aside by the chancellor. The slaves were not sold separately, but were sold together; they were not present at the sale, and it is not certain that any actual levy on them was ever made. The purchase was made by the attorney of the plaintiff in the execution, and the benefit of it immediately thereafter transferred to Mrs. Ray. The latter was apprized of the fact, that the slaves had been sold without being present, they being in her possession at the time; and there is reason to believe, from the nature of the debt and other circumstances, that the suit was brought at her instance, under an arrangement that the plaintiffs interest in the slaves should be sold and purchased for her benefit.
The chancellor should, therefore,, have set aside the sale upon equitable terms. The plaintiff should be required to pay the purchase money and interest thereon to the defendant, and on failure to do so in a reasonable time, to be designated by the court, his interest in remainder in so many of the slaves as may be necessary for the purpose, should be sold, and the proceeds applied to the payment thereof.
The slaves sold by Mrs. Ray and her daughter Malinda should be regarded as part of the share of the estate in remainder to which said Malinda is entitled as devisee. The effect of which will be to increase the interest of the plaintiff in the rest of the slaves, in which they have an undivided interest in remainder.
Wherefore, the judgment is reversed, and cause remanded: for further proceedings consistent with the principles of this opinion.